

114 S218 IS: Veterans to Paramedics Transition Act of 2015
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 218IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Enzi (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo facilitate emergency medical services personnel training and certification curriculums for
 veterans.1.Short titleThis Act may be cited as the Veterans to Paramedics Transition Act of 2015.2.Grants for emergency medical services personnel training for veteransSection 330J(c) of the Public Health Service Act (42 U.S.C. 254c–15(c)) is amended—(1)in paragraph (7), by striking and at the end;(2)in paragraph (8), by striking the period and inserting ; or; and(3)by adding at the end the following:(9)furnish coursework and training to veterans to enable such veterans to satisfy emergency medical services personnel certification requirements, as determined by the appropriate State regulatory entity, except that in providing such coursework and training, such entity shall take into account previous medical coursework and training received when such veterans were members of the Armed Forces on active duty..